MEMORANDUM **
Wen Dai sued her former employer, Freeman and Williams, LLP, for wrongful termination, claiming' she was fired because of her Chinese ancestry. The district court granted summary judgment for Freeman, and we affirm.
Once Freeman proffered neutral, nondiscriminatory reasons for terminating Dai, the burden shifted to Dai to show those reasons were a pretext for discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Dai attempted to meet her burden by offering circumstantial evidence that Freeman’s reasons were pre-textual; however, Dai’s evidence was not “specific and substantial.” See Coghlan v. Am. Seafoods Co. LLC, 413 F.3d 1090, 1095 (9th Cir.2005). Rather, Dai merely registered her subjective disagreement with Freeman’s reasons for the termination. That was not enough. See Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1029 n. 6 (9th Cir.2006) (merely denying the credibility of defendant’s proffered reason for adverse employment action is insufficient to defeat summary judgment, as is relying on subjective belief that employment action was unnecessary or unwarranted).
Because Dai did not rebut Freeman’s proffered neutral reasons for terminating her, the district court properly granted summary judgment in the firm’s favor.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Circuit Rule 36-3.